United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2786
                                    ___________

Phillip D. McFarland,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
State of Iowa,                           *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: September 7, 2005
                                 Filed: October 10, 2005
                                  ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Phillip McFarland appeals the district court’s1 denial of his 28 U.S.C. § 2254
petition. The district court granted a certificate of appealability limited to the issue
whether defense counsel should have requested a jury instruction regarding the
common law right to bounty hunt. We affirm for the reasons explained by the district
court. See 8th Cir. R. 47B.
                        ______________________________


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.